Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 02 April 2021 for application number 17/282, 540. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-8, 10, 12, 15-18, 22, 23, 25, 27, 36, 38 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/2/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 12, 15, 18, 22, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balimann et al. (US 2018/0129013).
Regarding claim 1, Balimann discloses an illumination device (pars. 1, 7) comprising: 
an emission layer including a semiconductor-based light emitter (fig. 2A, #204, #206; par. 33); and 
an optical layer disposed on the emission layer (fig. 2A, #202, #208), the optical layer including an optical element at least partially aligned with the semiconductor-based light emitter (fig. 2A, array of micro-lenses 210; par. 34), the optical layer being formed of a material having a negative coefficient of thermal expansion (CTE) (par. 33).
Regarding claim 3, see teachings of claim 1.  Balimann further discloses in which the optical element includes a lens (fig. 1A, #110).
Regarding claim 4, see teachings of claims 1 and 3.  Balimann further discloses in which the optical layer includes a micro- lens array (MLA) comprising multiple lenses (fig. 1A, #110).
Regarding claim 5, see teachings of claims 1, 3, and 4.  Balimann further discloses in which the emission layer comprises multiple semiconductor-based light emitters, each of one or more lenses of the MLA being at least partially aligned with a corresponding semiconductor-based light emitter (fig. 1A, where lens array #110 partially aligned with VSEL array #114 to form pattern 124A).
Regarding claim 6, see teachings of claim 1.  Balimann further discloses in which the semiconductor-based light emitter is configured to emit light at a wavelength , and in which a pitch p of the MLA. a thickness z of the optical layer, and the wavelength . satisfy a predefined relationship (par. 29, Eq. 1).
Regarding claim 7, see teachings of claims 1 and 6.  Balimann further discloses in which the pitch p, the thickness z, and the wavelength A satisfy the predefined relationship z = p2/ʎ (par. 29, Eq. 1).
Regarding claim 8, see teachings of claims 1 and 6.  Balimann further discloses in which responsive to a change in temperature, the semiconductor-based light emitter is configured to emit light at a second wavelength ʎ2 and the optical layer is configured to have a thickness z2, and in which the pitch p, the second thickness z2, and the wavelength ʎ2 satisfy the predefined relationship (pars. 29-31).
Regarding claim 10, see teachings of claim 1.  Balimann further discloses in which the semiconductor-based light emitter comprises a semiconductor laser; optionally in which the semiconductor laser comprises a vertical-cavity surface-emitting laser (VCSEL) (fig. 1A, VCSEL array #114; par. 28).
Regarding claim 12, see teachings of claim 1.  Balimann further discloses in which the optical layer comprises one or more of: a glass having a negative CTE a 
Regarding claim 15, see teachings of claim 1.  Balimann further discloses in which the optical layer comprises a wafer bonded to the emission layer, the wafer being formed of the material having a negative CTE, and the wafer including the optical element (fig. 2A; par. 33, “substrate”).
Regarding claim 18, see teachings of claim 1.  Balimann further discloses in which the material of the optical layer has a negative CTE in a direction perpendicular to the plane of the optical layer (fig. 1A, where negative CTE in direction perpendicular to the plane of the optical layer).
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 25, see teachings of claim 22.  Balimann further discloses in which disposing the optical layer on the emission layer comprises: depositing a layer of the material having a negative CTE onto the emission layer; and forming the optical element in the deposited layer (fig. 2A; par. 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balimann et al. (US 2018/0129013) in view of Wach et al. (US 7,565,084).
Regarding claim 2, see teachings of claim 1.  Balimann does not explicitly disclose in which the optical element and the optical layer are monolithic.
In the same field of endeavor, Wach discloses in which the optical element and the optical layer are monolithic (fig. 47, where use of a continuous negative thermal expansion coat 4750; col. 20, first par.).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Balimann to include the teachings of Wach in order to integrally attach the components (Wach, col. 20, first par.).
Regarding claim 16, see teachings of claim 1.  Although Balimann further discloses the optical layer, the emission layer (see teachings of claim 1).  Balimann does not explicitly disclose in which the optical layer comprises a film disposed on the emission layer, the film being formed of the material having a negative CTE, and the optical element being formed in the film.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Balimann to include the teachings of Wach in order to response to an increase in temperature (Wach, col. 70).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balimann et al. (US 2018/0129013) in view of Prassas et al. (US 2003/0210725).
Regarding claim 17, see teachings of claim 1.  Although to one skill in the art, at the time of the invention, it is a design choice in which the material of the optical layer has a CTE of between -1 x10-7 and -1 x10-5 °C-.
	In the same field of endeavor, Prassas discloses the material of the optical layer has a CTE of between -1 x10-7 and -1 x10-5 °C- (par. 73).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Balimann to include the teachings of Prassas in order to response to increase waveguide reliability (Prassas, par. 73).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balimann et al. (US 2018/0129013) in view of Takafumi et al. (KR 20170113310).
Regarding claim 27, see teachings of claims 22 and 25, Balimann does not explicitly disclose in which the optical element is incorporated with the optical layer by a microfabrication technique; in which the optical element is formed by photolithography.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Balimann to include the teachings of Takafumi in order to response to produce minutely patterned thin films of suitable materials over a substrate.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (EP2827175) in view of Balimann et al. (US 2018/0129013).
Regarding claim 36, Ghosh discloses a 3-D imaging system (figs. 8-11; par. 1) comprising: 
an illumination device configured to illuminate an object with a pattern of light (fig. 11; par. 90; fig. 8, par. 76), the illumination device comprising: 
an emission layer including a semiconductor-based light emitter (fig. 6, #601; par. 62); and 
an optical layer disposed on the emission layer, the optical layer including an optical element at least partially aligned with the semiconductor-based light emitter (fig. 6; par. 62); 
a sensor configured to capture an image of the illuminated object (fig. 10; par. 87); and 
one or more computing devices configured to determine a 3-D shape of the object based on the captured image (fig. 11, processor #1135; par. 93).

In the same field of endeavor, Balimann discloses the optical layer being formed of a material having a negative CTE (pars. 33, 36).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Ghosh to include the teachings of Balimann in order to operate in higher temperature (Balimann, par. 36)

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (EP2827175) in view of Balimann et al. (US 2018/0129013), and further in view of McEldowney et al. (US 2012/0051588).
Regarding claim 38, see teachings of claim 36.  Ghosh further discloses in which the one or more computing devices are configured to determine a 3-D mapping of an area based on the captured image (fig. 11; par. 93); 
Although Ghosh further discloses in which the one or more computing devices are configured to perform recognizing and tracking human gestures based on the determined 3-D shape of the object (par. 8), Ghosh and Balimann does not explicitly disclose a facial recognition process based on the determined 3-D shape of the object.
In the same field of endeavor, McEldowney discloses a facial recognition process based on the determined 3-D shape of the object (par. 300).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Ghosh and Balimann to 

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486